   8:21-cv-00243-BCB-CRZ Doc # 19 Filed: 09/15/21 Page 1 of 3 - Page ID # 59




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

TERRENCE SHANAHAN, individually,
and on behalf of all others similarly
situated;                                                             8:21CV243

                      Plaintiff,
                                                        MEMORANDUM AND ORDER
       vs.

JUICIFY, INC., an Illinois corporation;

                      Defendant.


       Defendant Juicify, Inc., (“Juicify”), has moved to transfer this putative,
nationwide class action to the United States District Court for the Northern District of
Illinois for the convenience of the parties and witnesses and in the interests of
justice. (Filing No. 17). Plaintiff Shanahan (“Shanahan”) has not responded to the
motion and the deadline for doing so has passed. The motion is deemed
unopposed.

       If Plaintiff’s lawsuit could have been brought, in the first instance, in the United
States District Court for the Northern District of Illinois, this court has discretion to
transfer it to that forum for the convenience of the parties and witnesses. 28 U.S.C.
§ 1404(a). Based on the evidence of record, Juicify’s only business locations are in
Chicago, Illinois, (Filing No. 17-1), and therefore this case could have been filed in
the Northern District of Illinois. 28 U.S.C.A. § 1391 ”(A civil action may be brought in
. . . a judicial district in which any defendant resides . . . .”).

       Although Juicify’s motion to transfer is unopposed, the court must
nonetheless consider the facts of record and determine whether the requested
transfer will advance the convenience and fairness of these proceedings. Stewart
Organization, Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988). The court considers “the
convenience of the parties, the convenience of the witnesses, the interests of
   8:21-cv-00243-BCB-CRZ Doc # 19 Filed: 09/15/21 Page 2 of 3 - Page ID # 60




justice, and any other relevant factors when comparing alternative venues.” Terra
Intern., Inc. v. Mississippi Chemical Corp., 119 F.3d 688, 696 (8th Cir. 1997)(citing
28 U.S.C. § 1404(a)). Factors include the willingness of witnesses to appear, the
ability to subpoena witnesses, the adequacy of deposition testimony, the
accessibility to records and documents, the location where the conduct complained
of occurred, and the applicability of each forum state’s substantive law. Id. (citing
Terra Intern., Inc. v. Mississippi Chemical Corp., 922 F. Supp. 1334, 1359 (N.D.
Iowa 1996)). The court should also consider such factors as judicial economy, the
plaintiff’s choice of forum, the comparative costs to the parties of litigating in each
forum, each party’s ability to enforce a judgment, obstacles to a fair trial, conflict of
law issues, and the advantages of having a local court determine questions of local
law. Id. (citing Terra Intern., 922 F. Supp. at 1361, 1363).


      Plaintiff, a Nebraska citizen, seeks recovery under the Telephone Consumer
Protection Act (“TCPA”), 47 U.S.C. § 227 on behalf of himself and everyone in
the United States whose phone number is registered on the “Do Not Call” list but
has nonetheless received a text message promoting the Defendant’s products
and/or services. (Filing No. 1, at CM/ECF pp. 3, 5). While Plaintiff’s choice of
forum is a significant factor to consider, (Terra Int'l, Inc., 119 F.3d at 695),
Shanahan has not objected to Juicify’s motion to transfer, indicating he does not
prefer the Nebraska court over the Northern District of Illinois.


      Defendant Juicify, its two business locations, and all of its employees are
located in the Chicago, Illinois area. Juicify does no business in Nebraska, and it
does not ship to Nebraska. Plaintiff provided his phone number to Juicify when he
obtained a product at one of Juicify’s Chicago stores. (Filing Nos. 17-2, 17-3).
Defense witnesses will no doubt be from Illinois, beyond the subpoena reach of
Nebraska. Plaintiff is from Nebraska with several direct one-hour flights available
daily from Omaha to Chicago. The putative class members are from across the
United States. So, even assuming a class is certified and a class member will

                                           2
    8:21-cv-00243-BCB-CRZ Doc # 19 Filed: 09/15/21 Page 3 of 3 - Page ID # 61




provide testimony or attend the trial, flights to Chicago are available from anywhere
in the United States—with far more direct flights into Chicago compared to Omaha.
Convenience to the parties and witnesses weighs in favor of transfer.


        The complaint raises claims arising solely under federal law. State and local
law is not implicated, and neither the Nebraska nor the Illinois forum will be tasked
with deciding conflict of law issues. Moreover, since the putative class is from the
entire United States, as to the plaintiffs, Nebraska has no greater interest in the
outcome than any other state. But as to the defendant, Illinois does have an interest
in the outcome of litigation against a business located solely in Chicago.1 The
interests of justice weigh in favor of transfer.

        After considering the totality of the evidence before me, the court finds this
case should be transferred to the United States District Court for the Northern
District of Illinois. Accordingly,

        IT IS ORDERED that Defendant’s Motion to Transfer, (Filing No. 17), is
granted and this case shall be transferred to the United States District Court for the
Northern District of Illinois.

        Dated this 15th day of September, 2021.

                                                            BY THE COURT:

                                                            s/ Cheryl R. Zwart
                                                            United States Magistrate Judge




1
  While docket congestion can be considered when deciding a § 1404(a) motion, it is not a dispositive
factor. In re Apple, Inc., 602 F.3d 909, 915 (8th Cir. 2010). Here, the case statistics indicate the caseload
per district judge in the Northern District of Illinois is lower than in Nebraska, but the time to disposition is
shorter in Nebraska. Several factors influence those numbers—particularly during a pandemic--and the
numbers themselves cannot tell the whole story. Id. Relative docket congestion therefore deserves little, if
any, weight in this case.


                                                       3
